DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion
The instant claims have a lot of similarity with the allowed claims of parent application 16/854,110, so some discussion is in order as to why the claims of the parent were allowed but the instant claims are rejected.
Firstly, it should be noted that the claims are analyzed as a whole and it cannot be said that one particular limitation is a reason for allowance or rejection, apart from others. Each patentability decision is ultimately a judgment based on all of the similarities and differences between the claims and the prior art. It is sometimes the case that while any one difference by itself could be deemed obvious, the effect of a larger number of differences taken together can be to render the claims non-obvious.

Secondly, a key difference between the instant claims and the claims of the parent is that in each allowed independent claim of the parent, the QR code is disposed on the physical card, and then it is used by another party to access a payment page for funding the card account. In the instant claims, there is no mention anywhere of making functional use of the QR code (there is only mention of a QR code representing the account of the user being present). Thus, even each of the dependent claims of the instant invention are broader in an important way.

Thirdly, it is noted that although a double-patenting rejection was applied with the parent, this does not mean that the present claims have the same scope as the parent. The claims have been broadened, and hence the instant claims are covered by the parent (but the parent claims, being narrower, mean that double patenting would likely not run the other way).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2020/0134605).
Re claim 1: Grant et al. teaches (see figures 1 and 2 for instance), a card with a whole range of features on it, created in a customized way for a user.
The card can be a prepaid card (para 0039).
There is (as figures 1 and 2 show) a biometric of the user in the form of a photo of the user (see the upper left of the card)
The card has a name and an account number on it (as figures 1 and 2 show)
The card may have (para 0040) a QR code thereon.
The card is manifestly custom-made for each user. Thus a physical card is fabricated for a user after all of the above information elements have been obtained.

Re claim 7: See para 0084 of Grant et al. 
A fresh biometric is obtained and compared against existing stored biometric information as part of permissions for a transaction to proceed.

Re claims 8 and 15: See discussion re claim 1, above.
Re claims 14 and 20: See discussion re claim 7, above.


Claims 2-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. as applied to claim 1 above, in view of Chen et al. (US 10,366,250).
Grant et al. fails to teach a website used to add funds to a prepaid account.
In Chen et al. (column 24, lines 49+) there is a website through which funds can be added to a prepaid account. This website could be used to add funding with another account belonging to a user but just as easily funding could be added through the same website by another user.
Indeed, it is common for parents to fund prepaid accounts for their children, for employers to fund prepaid accounts for their employees, and so on. Using a credit card to fund such a website would be a very ordinary and typical usage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,151,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generally narrower than the instant claims. The instant claims are in large part a broader subset of the patent claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876